UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6235


LARRY ARNOLD YOUNG,

                Petitioner – Appellant,

          v.

PATRICIA R. STANSBERRY, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:09-cv-01276-AJT-TCB)


Submitted:   June 23, 2011                 Decided:   July 6, 2011


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Arnold Young appeals the district court’s order

dismissing       without        prejudice         his        28    U.S.C.       § 2241     (2006)

petition for failure to comply with the court’s order.                                    We have

reviewed the record and affirm the dismissal, but modify the

disposition       to     dismissal         with     prejudice.               In     his    § 2241

petition,       Young        sought    a     reduction            in   sentence       based      on

Amendment       657     to    the     United       States         Sentencing        Guidelines.

Because Young previously sought this identical relief, and the

district court denied relief on the merits, see United States v.

Young, No. 1:88-cr-00112-1 (S.D. W. Va. Apr. 29, 2010); United

States    v.    Young,       No.    1:88-cr-00112-1               (S.D.    W.   Va.   Apr.      21,

2006), Young’s attempt to relitigate this claim is barred.                                       We

therefore affirm the dismissal of the petition, but note that

the   dismissal        is    with     prejudice         to    Young’s       ability       to   file

another   motion        seeking       this   same       relief.           Young’s     motion     to

proceed in forma pauperis is granted.                              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED AS MODIFIED




                                               2